Citation Nr: 1527558	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  09-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel




INTRODUCTION

The Veteran had active duty service from March 1997 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2007 and June 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In connection with the claim for service connection for bilateral hearing loss, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) sitting at the RO in October 2012.  A transcript of that hearing has been associated with the record.  The Board notes that the VLJ that held this hearing has retired and is no longer employed by the Board, and as such, in May 2015, the Veteran was provided an opportunity to appear before another VLJ at new Board hearing.  See 38 C.F.R.        § 20.707 (2014).  As will be discussed below, the Veteran indicated in a June 2015 response that he desired a new Board hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the VLJ who conducted the October 2012 hearing that addressed the claim for service connection for bilateral hearing loss is no longer employed by the Board.  In May 2015, the Veteran was provided an opportunity to appear before another VLJ at a new Board hearing and was informed that, if he did not respond in 30 days, the Board would assume that he did not want another hearing.  The Veteran indicated in a June 2015 response that he desired a new Board hearing before a VLJ sitting at the RO.  

With regard to the sleep apnea claim, the Veteran requested a Board hearing before a VLJ sitting at the RO in his February 2013 substantive appeal.  To date, the Veteran has not been afforded this requested Board hearing and there is no indication that he has withdrawn such request.

Therefore, a remand is necessary in order to afford the Veteran his requested Board hearing.  See 38 C.F.R. § 20.700 (2014); see also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014) (pertaining specifically to hearings before the Board).   

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board hearing before a VLJ sitting at the RO.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


